DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-29 in the reply filed on 21DEC2020 is acknowledged.
Claims 30-41,55-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of GB 1617080.5 filed on 10/07/2016 has been filed in parent Application No. 15/532,083, filed on 05/31/2017, which is a 371 of PCT/EP2016/081320 filed on 12/15/2016.
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Great Britain and Portugal on 12/16/2015 and 10/07/2016. It is noted, however, that applicant has not filed a certified copy of the foreign applications as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short and does not describe the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire claim scope of claims 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2-29, “A device” should be corrected to “the device” to refer back to the device of the independent claim 1, which serves as a proper antecendent basis for the dependent claims.
Regarding claims 4,6, the claims further describes arbitrary “regions” of the first cavity, which doesn’t describe any limiting structure and thus the claim scope is unclear.
Claim 16 line(s) 2 and claim 21 line(s) 1-2 set forth the limitation “a liquid-retaining portion”. It is unclear what this structure is, which is not adequately described in the specification. It is assumed to be an area part capable of holding liquid.
Regarding claim 19, the claim is confusing as written and as such the claim scope cannot be ascertained. It is unclear how the overflow portion is separated from the first portion as claimed. The Applicant is advised to clearly describe the shape of the second cavity. See the second cavity of e.g. Fig. 9.

    PNG
    media_image1.png
    337
    371
    media_image1.png
    Greyscale

Claim 26 line(s) 2 sets forth the limitation “the second conduit structure”. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 line(s) 4 and claim 27 line(s) 1 sets forth the limitation “first port”. There is insufficient antecedent basis for this limitation in the claim. Please give a unique identifier to differentiate the first port of the first reagent chamber from the first port of the first cavity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,7,11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GORKIN et. al 2010 “Pneumatic pumping in centrifugal microfluidic platforms”.
Regarding claim 1, GORKIN teaches a device (microfluidic compact disk; P1/Introduction/L2; Fig. 3) capable of handling liquid (P1/right C/L3), the device capable of rotation about an axis of rotation (P543/right C/L4-6) and the device comprising:
a first cavity (see annotated Fig. 2; see also Fig. 1 showing placement on the CD) with a first port, the first cavity comprising a proximal portion radially inwards of a distal portion;
a second cavity (annotated Fig. 2) with a second port, the second cavity comprising a proximal portion radially inwards of a distal portion; and
a first conduit structure (annotated Fig. 2) connecting the first and second ports capable of guiding liquid flow therebetween;
wherein the first and second ports are disposed in the respective distal portions of the first and second cavities;
wherein the second port is radially outwards of the first port; and
wherein the second cavity capable of such that as liquid flows into the second cavity, a gas volume is trapped in the second cavity and a pressure of the gas increases (Fig. 2 and caption; note that this limitation is a method of operation and/or intended use and does not provide structure).

Annotated Fig. 2

    PNG
    media_image2.png
    430
    503
    media_image2.png
    Greyscale

Annotated Fig. 9

    PNG
    media_image3.png
    452
    552
    media_image3.png
    Greyscale

Regarding claim 7, GORKIN teaches a device (microfluidic compact disk; P1/Introduction/L2; Fig. 3) capable of handling liquid (P1/right C/L3), the device capable of rotation about an axis of rotation (P543/right C/L4-6) and the device comprising:
a first cavity (see annotated Fig. 9; see also Fig. 1 showing placement on the CD) with a first port, the first cavity comprising a proximal portion radially inwards of a distal portion;
a second cavity (annotated Fig. 9) with a second port, the second cavity comprising a proximal portion radially inwards of a distal portion; and

wherein the first and second ports are disposed in the respective distal portions of the first and second cavities;
wherein the second port is radially outwards of the first port; and
the second port is on a radially-outermost aspect of the second cavity.
Regarding claims 11-16,18, the claim sets forth a method and/or the material worked on (“reagent” or “liquid-retaining portion”) as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Furthermore GORKIN’s second cavity has a wall extending radially inwards (annotated Fig. 2).
Regarding claim 17, GORKIN teaches a wall of the second cavity extends radially outwards from the second port (annotated Fig. 2).
Regarding claim 19, GORKIN teaches the second cavity comprises a first portion and an overflow portion, wherein the overflow portion is separated from the first portion by a portion of a wall (annotated Fig. 2).
Regarding claims 20-22, GORKIN teaches:
a third cavity with a third port (annotated Fig. 9), the third cavity having a proximal portion radially inwards of a distal portion;

wherein the only fluidic flow path into and out of the third cavity is via the third port; and
wherein the third port is radially outwards of the first port (annotated Fig. 9).
Regarding the liquid retaining portion, the claim sets forth a method and/or the material worked on (“liquid-retaining portion”) as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Furthermore GORKIN’s third cavity has a wall extending radially inwards and outwards (annotated Fig. 9).
Regarding claim 23, GORKIN teaches the second conduit structure is connected to the first conduit structure (via the second cavity), capable of allowing liquid from the first cavity to flow to the second conduit structure via at least a portion of the first conduit structure (annotated Fig. 9).
Regarding claim 24, GORKIN teaches the device further comprises, in between the first and second conduit structures, a siphon (annotated Fig. 9).
Claim(s) 1-2,4,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GARCIA DA FONSECA (US 20140109972).
Regarding claims 1-2,4,6, GARCIA DA FONSECA teaches control of liquid flow sequence on microfluidic device (title, Figs.) including a device (“centrifugal lab on a 
a first cavity (Fig. 1D #31) with a first port (port on bottom-left), the first cavity comprising a proximal portion radially inwards of a distal portion;
a second cavity (Fig. 1D #22)  with a second port (port on bottom-right), the second cavity comprising a proximal portion radially inwards of a distal portion; and
a first conduit structure (Fig. 1D #53) connecting the first and second ports to guide liquid flow therebetween;
wherein the first and second ports are disposed in the respective distal portions of the first and second cavities;
wherein the second port is radially outwards of the first port;
a downstream cavity (Fig. 1D #32); and
an outlet conduit (Fig. 1D #41) connecting an outlet port of the first cavity (port on the bottom-right) to an inlet of the downstream cavity (port on the bottom-left), wherein the outlet conduit extends radially inwards of the outlet port to a first bend (par. [0033]) and radially outwards of the first bend to the inlet of the downstream cavity and wherein the first bend is disposed radially inwards of a radially-outermost aspect of the first cavity and radially outwards of a radially-innermost aspect of the first cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10,25 are rejected under 35 U.S.C. 103 as being unpatentable over GORKIN et. al 2010 “Pneumatic pumping in centrifugal microfluidic platforms”.
Regarding claims 8-10, GORKIN does not teach a plurality of ports and/or common conduit portion. However, duplication of parts (i.e. multiple ports/conduit portions) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). One having ordinary skill in the art would have found it obvious to provide for multiple ports/conduit portions in either cavity 
Regarding claim 25, GORKIN does not specifically teach the second conduit comprises a vent. However, GORKIN teaches that vents may be provided in order to release trapped air in conduits (P546/right C/L4-9). Therefore, it is obvious to one having ordinary skill in the art to provide for a vent in the second conduit in order to release trapped air that impedes analyses.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over GORKIN et. al 2010 “Pneumatic pumping in centrifugal microfluidic platforms” in view of MIAN (US 6319469).
Regarding claims 26-28, GORKIN does not teach a reagent chamber. However, MIAN teaches devices and methods for using centripetal acceleration to drive fluid movement in a microfluidics system (title, Figs.) including reagent chambers in series for performing microanalytical and microsynthetic assays of biological, chemical, environmental and industrial samples (C6/L24-27) for example in DNA synthesis (Example 6; C46/63-C47/L3).
Regarding the position of the ports, it is a matter of engineering design choice to put the ports in a convenient location (see also GORKIN annotated Fig. 2 for placement of ports).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of GORKIN with reagent chambers in series as taught by MIAN in order to perform analytical and microsynthetic assays as is known in the art. The references are combinable, because they are in the same .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over GORKIN et. al 2010 “Pneumatic pumping in centrifugal microfluidic platforms” in view of BADR et. al. 2002 “Fluorescent ion-selective optode membranes incorporated onto a centrifugal microfluidics platform”).
Regarding claim 29, GORKIN does not teach a reagent chamber. However, BADR teaches fluorescent ion-selective optode membranes incorporated onto a centrifugal microfluidics platform (title, Figs.) including reagent chambers in parallel (Fig. 1; P5570/right C/second full paragraph) for the purpose of performing microfluidic analysis of multiple samples (P5574/right C/last paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of GORKIN with reagent chambers in parallel as taught by BADR in order to perform performing microfluidic analysis of multiple samples as is known in the art. The references are combinable, because they are in the same technological environment of compact disc microfluidics. See MPEP 2141 III (A) and (G).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over GARCIA DA FONSECA (US 20140109972) in view of GORKIN et. al 2010 “Pneumatic pumping in centrifugal microfluidic platforms”.
Regarding claims 1-3, GARCIA DA FONSECA teaches control of liquid flow sequence on microfluidic device (title, Figs.) including a device (“centrifugal lab on a 
a first cavity (Fig. 1D #31) with a first port (port on bottom-right), the first cavity comprising a proximal portion radially inwards of a distal portion;
a second cavity (Fig. 1D #32) with a second port (port on bottom-left), the second cavity comprising a proximal portion radially inwards of a distal portion; and
a first conduit structure (Fig. 1D #41) connecting the first and second ports to guide liquid flow therebetween;
wherein the first and second ports are disposed in the respective distal portions of the first and second cavities;
a downstream cavity (Fig. 1D #22); and
an outlet conduit (Fig. 1D #53) connecting an outlet port of the first cavity (port on the bottom-left) to an inlet of the downstream cavity (port on the bottom-right), wherein the outlet conduit extends radially outwards to the inlet of the downstream cavity.
GARCIA DA FONSECA does not teach the second port of the second cavity is radially outwards of the first port of the first cavity. However the placement of the second port is a matter of engineering design choice one having ordinary skill in the art can make, for example, moving the second port from bottom-left to the bottom, which would allow for a greater path length for the fluidic network (see GORKIN abstract).
GARCIA DA FONSECA does not teach the outlet conduit comprises a first and second bend. However, GORKIN teaches a device (microfluidic compact disk; P1/Introduction/L2; Fig. 3) capable of handling liquid (P1/right C/L3), the device capable of rotation about an axis of rotation (P543/right C/L4-6) and the device comprising:

a downstream cavity (“collection reservoir”, Fig. 8); and
an outlet conduit (“siphon microchannel”, Fig. 8) connecting an outlet port of the first cavity (port on the bottom) to an inlet of the downstream cavity (“capillary valve”, Fig. 8), wherein the outlet conduit extends radially inwards of the outlet port to a first bend (“siphon crest”, Fig. 8) and radially outwards of the first bend to the inlet of the downstream cavity and wherein the first bend is disposed radially inwards of a radially-outermost aspect of the first cavity and radially outwards of a radially-innermost aspect of the first cavity; and,
the outlet conduit comprises a second bend (U-shaped bend radially outwards of the siphon crest) radially outwards of the outlet port.
GORKIN teaches siphon priming allows pumping of defined sample volumes and valving solutions for microfluidic disc applications (P547/right C/first full paragraph). One having ordinary skill in the art would have found it obvious to modify the device of GARCIA DA FONSECA to include a siphon for its known purpose in the art. For example, chamber #31 is the first cavity, chamber #32 is the second cavity, chamber #22 is the downstream cavity and placing a siphon in the conduit #53 as taught by GORKIN.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of GARCIA DA FONSECA with a siphon of GORKIN in order to allow for pumping of a define volume and a valve in microfluidic disc applications. The references are combinable, because they are in the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GARCIA DA FONSECA (US 20140109972) in view of KIM (US 20110189701).
Regarding claim 5, GARCIA DA FONSECA does not teach pillars. However, KIM teaches centrifugal micro-fluidic device and method for detecting analytes from liquid specimen (title, Figs.) including micro-pillars (e.g. Fig. 5), which create capillary action that improves reaction efficiency and detection in microfluidic devices (par. [0008,0068]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of GARCIA DA FONSECA with pillars of KIM in order to improve reaction efficiency and detection in microfluidic disc applications. The references are combinable, because they are in the same technological environment of compact disc microfluidics. See MPEP 2141 III (A) and (G).
Cited Art
ABI-SAMRA. 2011. “Thermo-pneumatic pumping in centrifugal microfluidic platforms”.
GORKIN, R. 2012. “Suction-enhanced siphon valves for centrifugal microfluidic platforms”.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-

/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777